Citation Nr: 1120587	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's spouse, and the Veteran's daughter


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1945 to October 1948 and from November 1948 to November 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, denied the Veteran's claim of entitlement to service connection for PTSD.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of this hearing has been associated with the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.

Although the veteran's stated claim may only seek service connection for a certain psychiatric condition (in the instant case, PTSD), the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the veteran's mental condition.  Id.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A.                      § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McLendon, 20 Vet. App. at 83.  

The Board further notes that in the context of medical opinions, the Court has held that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, neither a VA medical examination report nor a private medical opinion is entitled to probative weight if it contains only data and conclusions without a soundly reasoned rationale.  Id.  The credibility and weight to be attached to such opinions are within the province of the Board as the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In the instant case, the Veteran has submitted a letter from a VA Vet Center Licensed Clinical Social Worker stating that the Veteran has depression, anxiety, and PTSD.  A December 2009 statement from Dr. D.S., a private physician, similarly states that the Veteran has PTSD.  The record therefore contains evidence that the Veteran may have a current psychiatric disability, and the first McLendon element is met.

With respect to the second McLendon element, an in-service event, injury, or disease, the Veteran has alleged a variety of in-service events that have lead to his acquired psychological conditions, including, as noted by the Veteran's representative during the April 2011 hearing before the undersigned, a possible assault suffered in service.  The Veteran's report of an in-service assault appear to be substantiated by the record which includes service treatment records noting that he received treatment in June 1947 for wounds received "when a civilian broke a bottle."  The record, therefore, suggests the possible presence of an in-service event, injury, or disease, and the second McLendon element is met.

With regard to the third McLendon element, a connection between the Veteran's disability and his military service, there is one medical opinion of record.  A July 2009 letter from a Vet Center social worker stated that despite the time that has elapsed since the Veteran's active duty military service, the Veteran has "severe, chronic PTSD due to [the Veteran's] combat traumas."  The Board finds that this etiological opinion is not by itself of adequate probative weight to allow the Board to render a decision in the instant case.  Specifically, it is not apparent that the social worker reviewed the Veteran's claims file before rendering her opinion, the opinion is not accompanied by a rationale, and the opinion wrongly assumes that Veteran experienced combat.  Accordingly, while the Board finds that this opinion alone is an insufficient basis upon which to grant the Veteran's claim, it finds that this opinion, along with the lay evidence of record alleging a connection between the Veteran's current psychiatric condition and his active duty military service, satisfies the "low threshold" required for the third McLendon element.

In light of the foregoing, the Board finds that a VA examination should be scheduled to determine the nature and severity of the Veteran's acquired psychiatric disabilities and the relationship, if any, between any such disabilities and the Veteran's active duty military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

After a full discussion of the pertinent evidence of record, the examiner must determine whether the Veteran suffers from PTSD or any other acquired psychiatric disorder, and if so, the examiner must opine regarding both the etiology and severity of any such disorder.  



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC must again request that the Veteran identify all VA and non-VA medical providers who have treated him for a psychiatric disorder since his separation from active duty.

Based on the Veteran's response, the RO must attempt to procure copies of any records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and give the Veteran an opportunity to respond.

2.  Thereafter, the RO/AMC should schedule the Veteran for a psychological examination with a VA examiner of appropriate expertise.  Following a review of this remand directive, a complete review of the Veteran's claims file, and a psychological examination of the Veteran, the examiner should:

a.  Provide an opinion whether the Veteran currently suffers from PTSD.  If the examiner finds that the Veteran's condition does not satisfy a particular PTSD axis, such finding must be accompanied with a full discussion of the relevant evidence of record.  

If the examiner determines that the Veteran has a current PTSD disability, then the examiner should determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's PTSD is etiologically related to the Veteran's active duty military service.

b.  For any other diagnosed acquired psychiatric disorder, provide an opinion whether it is at least as likely as not that any such disorder is etiologically related to the Veteran's active military service.  

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and the rationale for each opinion expressed must be provided.

3.  The examination report must be reviewed by the RO/AMC to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

With this remand, the Board intimates no opinion as to the ultimate outcome of this case.  The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



